    Case:19-02013-BKT13 Doc#:30 Filed:09/12/19 Entered:09/12/19 10:07:00                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                  Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

VICTOR MANUEL RODRIGUEZ RODRIGUEZ                                                            CASE NO. 19-02013-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 5 years

2. The liquidation value of the estate is $: 0.00

3. The general unsecured pool is $: 0



               AMENDED PLAN DATE: June 21, 2019                                               PLAN BASE: $23,400.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 9/12/2019
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

  1) $600.00 in arrears under proposed plan; Equivalent to four (4) installments. 2) ASUME filed motion to
dismiss alleging that debtor has failed to make current DSO post -petition payments owing $1,110.00.


  2. [X] DOMESTIC SUPPORT OBLIGATION:

 • Post-petition payments § 1325(a)(8): Debtor has (1) DSO account(s): $ 275.00 monthly. Per Bankruptcy
Code, as of the confirmation hearing date, he must file evidence with the court of being current in the DSO
payments that became due post-petition.




NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ENRIQUE ALMEIDA*                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - WG
